                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

CODY TYLER BASHAM                                                                       PLAINTIFF

v.                                                     CIVIL ACTION NO. 5:19-CV-P148-TBR

DeEDRA HART et al.                                                                  DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Joshua Simpson, filed a pro se, in forma pauperis 42 U.S.C. § 1983 complaint.

This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A and McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007). For the reasons set forth below, the action will be dismissed in part and

will be allowed to continue in part.

                                  I. STATEMENT OF CLAIMS

       Plaintiff is incarcerated at the Kentucky State Penitentiary (KSP). He names as

Defendants in their individual and official capacities KSP Warden DeEdra Hart and Correctional

Lieutenant James C. Smith. His claims arise from an incident on March 16, 2019, in which

Plaintiff states that Defendant Smith struck him with a closed fist while he was in metal wrist

and ankle restraints. He states that he suffered a cracked septum, with gushing blood from his

nose and two black eyes. He alleges with regard to Defendant Hart that she is the KSP Warden

“and is in charge of all proper training of correctional staff at the prison. . . . Defendant Smith

should have been trained that the use of unnecessary excessive force on a restrained inmate is

unlawful.”

       As relief, Plaintiff asks for monetary damages.
                                            II. ANALYSIS

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601 at

604. In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)).

A. Official-capacity claims

        “Official-capacity suits . . . ‘generally represent [ ] another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166

(1985) (quoting Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

The claims brought against Defendants in their official capacities, therefore, are deemed claims

against the Commonwealth of Kentucky. See Kentucky v. Graham, 473 U.S. at 166. State



                                                    2
officials sued in their official capacities for money damages are not “persons” subject to suit

under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Additionally, the

Eleventh Amendment acts as a bar to claims for monetary damages against Defendants in their

official capacities. Kentucky v. Graham, 473 U.S. at 169. The official-capacity claims will be

dismissed for failure to state a claim upon which relief can be granted and for seeking monetary

relief from Defendants who are immune from such relief.

B. Individual-capacity claims

       1.      Defendant Hart

       Plaintiff alleges that Defendant Hart, the KSP Warden, “is in charge of all proper training

of correctional staff at the prison. . . . Defendant Smith should have been trained that the use of

unnecessary excessive force on a restrained inmate is unlawful.”

       The doctrine of respondeat superior does not apply in § 1983 lawsuits to impute liability

onto supervisory personnel, see Monell v. Dep’t of Soc. Servs., 436 U.S. at 691-95, unless it is

shown “that the supervisor encouraged the specific incident of misconduct or in some other way

directly participated in it.” Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). A

supervisor’s failure to supervise, train or control an employee is not actionable under § 1983,

unless the plaintiff shows “the official at least implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct . . . .” Hays v. Jefferson Cty., Ky., 668 F.2d 869, 874

(6th Cir. 1982); see also Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (“[A] supervisory

official’s failure to supervise, control or train the offending individual is not actionable unless the

supervisor either encouraged the specific incident of misconduct or in some other way directly

participated in it.”) (internal quotation marks and citation omitted). Plaintiff makes no such




                                                  3
allegations here. Accordingly, the Court will dismiss Plaintiff’s individual-capacity claim

against Defendant Hart.

         2.        Defendant Smith

         The Court will allow Plaintiff’s Eighth Amendment excessive-force claim against

Defendant Smith in his individual capacity to continue. In allowing the individual-capacity

Eighth Amendment claim to go forward against Defendant Smith, the Court makes no

determination on the ultimate merit of this claim.

                                   IV. CONCLUSION AND ORDER

         For the foregoing reasons,

         IT IS ORDERED that the official-capacity claims against both Defendants and the

individual-capacity claim against Defendant Hart are DISMISSED pursuant to 28 U.S.C.

§ 1915A(b)(1), (2) for failure to state a claim upon which relief may be granted and for seeking

monetary relief from Defendants immune from such relief.

         The Clerk of Court is DIRECTED to terminate Defendant Hart as a party to this action.

         The Court will enter a separate Order Regarding Service and Scheduling Order to govern

the development of the continuing claim.

Date:   January 7, 2020




cc:     Plaintiff, pro se
        Defendants
        General Counsel, Justice & Public Safety Cabinet, Office of Legal Counsel
4413.009




                                                       4
